Free Writing Prospectus Filed pursuant to Rule 433(f) Registration Statement No. 333-157560 Dated March 5, 2009 Commerce Bancshares, Inc. Free Writing Prospectus Published or Distributed by Media On February 27, 2009, The Kansas City Star’s online publication published an article concerning Commerce Bancshares, Inc. (the “Company”). On February 28, 2009, the print edition of The Kansas City Star published an article concerning the Company and replaced the February 27, 2009 online article with an article identical to the print edition published by The Kansas City Star. The full text of the February 27, 2009 online article and the February 28, 2009 online and print article is reproduced below. The articles published by The Kansas City Star and The Kansas City Star’s online publication were not prepared by or reviewed by the Company or any other offering participant prior to their publication. The publisher of the articles is not affiliated with the Company.
